Exhibit 10.8(h)

 

DESCRIPTION OF 2016 SALARY RATES FOR

2015 NAMED EXECUTIVE OFFICERS

 

Annualized salary rates for the executive officers of the First Horizon National
Corporation (the “Company”) who are expected to be named in the executive
compensation disclosures of the Company’s 2016 proxy statement in relation to
fiscal year 2015 (“2015 Named Executive Officers”) currently are:

 

Officer Name  2016 Cash Salary Rate D. Bryan Jordan  $875,000  William C. (B.J.)
Losch III   475,000  Michael E. Kisber   600,000  David T. Popwell   500,000 
Yousef A. Valine   400,000 

 

The annualized rates shown above are those in effect on the date this exhibit is
filed with the Company’s Annual Report on Form 10-K. Salary rates generally
continue in effect until they are changed.

 